DETAILED ACTION

Status of Application
Claims 1-15 are pending in the present application.
The Preliminary Amendment filed 03/11/2020 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al (hereinafter Greenhalgh), U.S. Publication No. 2010/0017580 A1, in view of Kim et al (hereinafter Kim), U.S. Publication No. 2010/0325409 A1.
	Referring to claims 1 and 9, taking claim 1 as exemplary, Greenhalgh discloses an apparatus comprising: 
a first memory configured to store a plurality of instructions to execute a program [paragraph 75, “The pre-decoding circuitry 10 performs pre-decoding operations on the instructions to generate pre-decoded instructions, which are passed to a linefill buffer 15”]; 
a second memory [paragraph 180, fig. 1, instruction cache 20]; and 
a processor configured to
load the plurality of instructions stored in the first memory to the second memory [paragraph 180, fig. 1, “These pre-decoded instructions are stored within the line fill buffer 15. Step 1012 stores the pre-decoded instructions within the instruction cache 20”], based on execution of the program [paragraph 5, “program flow”],
sequentially fetch and decode the plurality of instructions loaded to the second memory [paragraph 181, “a next pre-decoded instruction is to be read from the instruction cache 20 and supplied to the decoders 46, 45, 50”], and
reload a first instruction among the plurality of instructions stored in the first memory to the second memory based on the first instruction being identified regeneration for pre-decoded instruction is triggered; fig. 1, paragraphs 21, 97, checking is performed and the consistency check failed, then regeneration of the pre-decoded instruction is performed so that the pre-decoded instruction with both its portions is reloaded into the cache; An alternative method of correcting errors is to invalidate a cache line in the cache 20 which contains an error and cause the cache line to be re-fetched from memory and pre-decoded again (hence regeneration causes reloading an instruction from buffer 15 to cache 20 again)], and fetch and decode the reloaded first instruction [paragraph 181, “a next pre-decoded instruction is to be read from the instruction cache 20 and supplied to the decoders 46, 45, 50”].
	Greenhalgh does not explicitly disclose a display apparatus.
However, Kim discloses a display apparatus [Abstract, paragraph 117, display device 100], in order to provide decrease user frustration and shorten the time taken until the initial screen is outputted [paragraphs 6-7].

	Referring to claims 2 and 10, taking claim 2 as exemplary, the modified Greenhalgh discloses the display apparatus according to claim 1, wherein the processor reloads a line portion corresponding to the first instruction from the first memory to the second memory, based on the first instruction being identified as undecodable among the plurality of instructions [Greenhalgh, fig. 1, paragraphs 21, 97, checking is performed and the consistency check failed (identified as undecodable), then regeneration of the pre-decoded instruction is performed so that the pre-decoded instruction with both its portions is reloaded into the cache; An alternative method of correcting errors is to invalidate a cache line in the cache 20 which contains an error and cause the cache line to be re-fetched from memory and pre-decoded again (hence regeneration causes reloading an instruction from buffer 15 to cache 20 again)].
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh, in view of Kim, as applied to claims 1 and 9 above, and further in view of Vaglica, U.S. Publication No. 2003/0056127 A1.
Referring to claims 5 and 13, taking claim 5 as exemplary, the display apparatus according to claim 1, wherein the processor sequentially carries out a plurality of exception handling operations, which comprises reloading the stored first 
	However, Vaglica discloses wherein the processor sequentially carries out a plurality of exception handling operations, which comprises reloading the stored first instruction to the second memory, based on the first instruction being identified as undecodable among the plurality of instructions [paragraph 21, Any time there is an exception, instruction pipeline 26 is flushed, and its contents must be reloaded], in order to reduce leakage current without reducing the power on those circuits that are powered [paragraph 25].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of the modified Greenhalgh to reduce leakage current without reducing the power on those circuits that are powered. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the processor sequentially carries out a plurality of exception handling operations, which comprises reloading the stored first instruction to the second memory, based on the first instruction being identified as undecodable among the plurality of instructions.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh, in view of Kim, as applied to claims 1 and 9 above, and further in view of Meyer et al (hereinafter Meyer), U.S. Patent No. 5,889,975.
Referring to claims 6 and 14, taking claim 6 as exemplary, the modified Greenhalgh does not explicitly disclose the display apparatus according to claim 1, 
However, Meyer discloses wherein the processor stops executing the program based on the first instruction being identified as undecodable among the plurality of instructions [col.1 , lines 57-62, In the event of a stall, the stage initiating the stall notifies the pipe sequencer 7, and the pipe sequencer 7 stalls all units above that stage in the same cycle. For example, if the ID 4 is unable to complete decode and register retrieval in the allotted cycle, it issues a stall instruction to the pipe sequencer 7 which immediately stalls the IP 2 and the IFU 3 (the stalling stopping execution of the program)], in order to provide a versatile core which allows the use of varied instruction fetch units without modification to the core [col. 1, lines 6-11].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the apparatus of the modified Greenhalgh to provide a versatile core which allows the use of varied instruction fetch units without modification to the core. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the processor stops executing the program based on the first instruction being identified as undecodable among the plurality of instructions.

Allowable Subject Matter
Claims 3, 4, 7, 8, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the processor creates a clone of the plurality of instructions loaded to the second memory based on the first instruction being identified as undecodable among the plurality of instructions, identifies whether the clone matches the plurality of instructions loaded to the second memory, and reloads the plurality of instructions stored in the first memory to the second memory based on a mismatch, in combination with other recited limitations in claim 3.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest an input receiver configured to receive a user input, wherein the processor sets one of a plurality of instruction examination modes based on the received user input, and identifies a method of comparing the first instruction loaded to the second memory with the first instruction stored in the first memory based on the set mode based on the first instruction being identified as undecodable among the plurality of instructions, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest creating a clone of the plurality of instructions loaded to the second memory based on the first instruction being identified as undecodable among the plurality of instructions; identifying whether the clone matches the plurality of instructions loaded to the second memory; and reloading the plurality of instructions stored in the first memory to the second memory when there is a mismatch, in combination with other recited limitations in claim 11.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goldman et al, U.S. Patent No. 4,745,605, discloses a list of all opcodes that could result in the class of possible errors to be decoded. The copy of the opcode from register 19 is then compared against all of the opcodes in the table to determine whether a match occurs. Upon detection of a match, the signal is generated to indicate that the class of possible errors that could occur based on the opcode from register 19 is a serious one [col. 8, lines 3-17].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181